          Case
           Case4:19-cv-03993-YGR
                4:19-cv-03993-YGR Document
                                   Document45-1
                                            46 Filed
                                                Filed06/05/20
                                                      06/01/20 Page
                                                                Page11ofof22


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                    OAKLAND DIVISION

11
     PETER TUCKER,                            Case No.: 4:19-cv-03993-YGR
12
                    Plaintiff,                Honorable Yvonne Gonzalez Rogers
13

14           v.                               [PROPOSED] ORDER GRANTING JOINT
                                              STIPULATION TO STAY PROCEEDINGS
15   POST CONSUMER BRANDS, LLC,
                                              Complaint Filed:    July 11, 2019
16                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO
                                                                        STAY PROCEEDINGS
                                                                   Case No.: 4:19-cv-03993-YGR
     US.128180905
          Case
           Case4:19-cv-03993-YGR
                4:19-cv-03993-YGR Document
                                   Document45-1
                                            46 Filed
                                                Filed06/05/20
                                                      06/01/20 Page
                                                                Page22ofof22


 1                                         [PROPOSED] ORDER

 2          The Court, having considered the parties’ Joint Stipulation to Stay Proceedings, and for good

 3   cause shown, hereby allows the stipulation and approves the terms therein. PURSUANT TO

 4   STIPULATION, IT IS SO ORDERED.

 5          The Court hereby stays this action and cancels the July 20, 2020 Case Management

 6   Conference. On September 30, 2020, the Parties shall inform the Court of the status of their

 7   negotiations and either move to extend the stay or propose a litigation schedule for this matter.

 8
 9
10   Dated: June 5, 2020
                                                   HONORABLE YVONNE GONZALEZ ROGERS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
                                                   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO
                                                               STAY PROCEEDINGS No.: 4:19-cv-03993-YGR
